       Case 1:19-cv-10482-WGY Document 103 Filed 05/27/20 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

Allan Chiocca,                                      )
                                                    )
       Plaintiff                                    )
                                                    )
v.                                                  )
                                                    )
The Town of Rockland, Deirdre Hall,                 )     C.A. No. 1:19-cv-10482-WGY
Edward Kimball, Larry Ryan,                         )
Michael Mullen Jr., Michael O’Loughlin,             )
Richard Penney and Kara Nyman,                      )
                                                    )
       Defendants                                   )
                                                    )
                                                    )

                           AMENDED JOINT SCHEDULING PLAN

       Counsel for the parties in the above-captioned case have met and conferred about how

scheduling and discovery in this case should proceed in light of the expiration of the stay

requested by Deirdre Hall and disruptions caused by the COVID-19 global pandemic. All are in

agreement about how they wish to proceed. Specifically, the Plaintiff, Allan Chiocca and the

Defendants, the Town of Rockland, Larry Ryan, Michael Mullen Jr., Michael O’Loughlin,

Richard Penney and Kara Nyman, as well as Defendants and Counter-Claim Plaintiffs Deirdre

Hall and Edward Kimball (collectively hereinafter the "Parties"), hereby state and propose the

following:

             1. As reported by her counsel, at this juncture, Defendant and Counter-Claim Plaintiff

                Deirdre Hall ("Ms. Hall") is able to engage in discovery, subject to the possible

                need for reasonable accommodations in terms of scheduling and pace.

             2. The Parties accordingly all agree that the stay ordered by the Court may be lifted

                so that they may resume discovery, consistent with safe practices, the health needs
Case 1:19-cv-10482-WGY Document 103 Filed 05/27/20 Page 2 of 4



       of witnesses and parties and Ms. Hall's potential need for reasonable

       accommodations.

  3. The Parties agree to provide responses to any currently outstanding requests for

       document production or interrogatories no later than July 28, 2020 and to move

       forward with other discovery that does not require or is not predicated upon in-

       person depositions from June through August of 2020. This agreement specifically

       allows for further requests for written discovery throughout the remainder of the

       discovery period.

  4. If any one of the Parties believes that they can conduct a particular non-party

       deposition remotely, they will propose doing so to the other Parties, who will meet

       and confer as to feasibility. Such depositions can, if agreed upon, begin after

       Defendant and Counter-Claim Plaintiff Hall responds to the currently outstanding

       document requests and interrogatories.

  5. The Parties are in agreement that, in light of the allegations, defenses and counter-

       claims in this case, remote depositions of Parties or other key witnesses are not

       appropriate and may prejudice the interests of the Parties.

  6.   The Parties acknowledge that various witnesses and counsel in this case are among

       those individuals particularly vulnerable to COVID-19 and therefore in person

       depositions would currently pose a significant health risk.

  7. The parties believe that the following revised schedule will be feasible, provided

       that in person depositions can safely resume by Labor Day.

  8. Proposed Revised Tracking Order:

          a. Discovery would conclude by December 18, 2020
          b. Expert Reports would be due January 8, 2020



                                         2
       Case 1:19-cv-10482-WGY Document 103 Filed 05/27/20 Page 3 of 4



                 c. Rebuttal Reports would be due February 1, 2021
                 d. Dispositive Motions would be filed by February 10, 2021 with oppositions
                    filed on March 10, 2021
                 e. Expert Depositions would be completed by April 1, 2021
                 f. Trial Date would be May 2021

          9. The parties further agree to meet and confer in August 2020 to determine if it is

             feasible to safely begin in person depositions. The Parties will submit a further

             Status Report on or before August 24, 2020 to inform the Court of the status.

       WHEREFORE, the undersigned Plaintiff, Allan Chiocca and the Defendants, The Town

of Rockland, Deirdre Hall, Edward Kimball, Larry Ryan, Michael Mullen Jr., Michael

O’Loughlin, Richard Penney and Kara Nyman, by and through their attorneys, jointly propose

this revised Amended Scheduling Plan and request that it be made an order of this Court.


PLAINTIFF,                                        DEFENDANT,
ALLAN CHIOCCA                                     DEIRDRE HALL

By: /s/ Adam J. Shafran________                   By: /s/ Cindy M. Cieslak________
    Adam J. Shafran (B.B.O. # 670460)                 Cindy M. Cieslak (B.B.O. # 685498)
    Jonathon D. Friedmann (B.B.O. #                   Michael J. Rose
    180130)                                           Robin B. Kallor
    Rudolph Friedmann LLP                             Rose Kallor, LLP
    92 State Street                                   750 Main Street, Suite 1108-3
    Boston, MA 02109                                  Hartford, CT 06103
    Phone: (617) 723-7700                             Phone (860) 361-7999
    Fax: (617) 227-0313                               Fax (860) 270-0710
    ashafran@rflawyers.com                            ccieslak@rosekallor.com
    jfriedmann@rflawyers.com                          mrose@rosekallor.com
                                                      rkallor@rosekallor.com

By /s/ Samantha C. Halem____                          By /s/ Ellen J. Zucker____
  Samantha C. Halem (B.B.O # 649624)                  Ellen J. Zucker (B.B.O. #568051)
  Kelly A. Hoffman (BBO # 673409)                     Neerja Sharma (B.B.O. # 670460)
  Marshall Halem LLC                                  Burns & Levinson LLP
  27 Mica Lane, Suite 102                             125 High Street
  Wellesley, MA 02481                                 Boston, MA 02110
  Phone: (781) 235-4855                               Phone: (617) 345-3000
  shalem@marshallhalem.com                            ezucker@burnslev.com
  khoffman@marshallhalem.com                          nsharma@burnslev.com



                                              3
       Case 1:19-cv-10482-WGY Document 103 Filed 05/27/20 Page 4 of 4



 Counsel for Town of Rockland, Larry Ryan,       Counsel for Edward Kimball:
 Michael Mullen, Jr. Michael O’Loughlin,
 Richard Penney and Kara Nyman:


 By /s/ Jason Crotty____                         By /s/ Howard Cooper____
    John Davis (B.B.O. # 115890)                    Howard Cooper (B.B.O. # 543842)
    Jason Crotty (B.B.O. # 656313)                  Tara Dunn (B.B.O. # 699329)
    Pierce, Davis & Perritano, LLP                  Todd & Weld LLP
    10 Post Office Square                           One Federal Street
    Suite 1100N                                     Boston, MA 02110
    Boston, MA 02109                                Phone: (617) 720-2626
    Phone: (617) 350-0950                           Fax: (617) 227-5777
    jdavis@piercedavis.com                          hcooper@toddweld.com
    jcrotty@piercedavis.com                         selovecky@toddweld.com




Dated: May 26, 2020




                                             4
